                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 1 of 20




                                                             1    ANDREW M. ZACKS (SBN 147794)
                                                                  SARAH M. K. HOFFMAN (SBN 308568)
                                                             2    ZACKS, FREEDMAN & PATTERSON, PC
                                                                  235 Montgomery Street, Suite 400
                                                             3    San Francisco, CA 94104
                                                                  Tel: (415) 956-8100
                                                             4    Fax: (415) 288-9755
                                                                  az@zfplaw.com
                                                             5    sarah@zfplaw.com
                                                             6    Attorneys for Plaintiffs:
                                                                  Erin Leigh Maher, Jason Reindorp, Nick
                                                             7    Medina, Monica Calmet, South Of Market
                                                             8    Business Association, 570 Jessie LLC,
                                                                  Sierrec LLC dba Montesacro Pinseria
                                                             9    Romana, Megali Souvla Inc. dba Souvla,
                                                                  Design Like Whoa, LLC
                                                             10
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11                         IN THE UNITED STATES DISTRICT COURT
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                             13
                                                                  ERIN LEIGH MAHER, JASON REINDORP,                 Case Number:
                                                             14   NICK MEDINA, MONICA CALMET,
                                                                  SOUTH OF MARKET BUSINESS                          COMPLAINT FOR:
                                                             15
                                                                  ASSOCIATION, 570 JESSIE LLC, SIERREC                 1.  Public Nuisance (Civil Code § 3479)
                                                             16   LLC dba MONTESACRO PINSERIA                          2.  Private Nuisance (Civil Code § 3501)
                                                                  ROMANA, MEGALI SOUVLA INC. dba                       3.  Negligence
                                                             17   SOUVLA, DESIGN LIKE WHOA, LLC,                       4.  Violation of Due Process / Takings
                                                                                                                           (42 U.S.C. § 1983; U.S. Const.
                                                             18                                                            Amend. V/XIV)
                                                                        Plaintiffs,
                                                             19                                                        5. Inverse Condemnation (Cal. Const.
                                                                                                                           art. I § 19)
                                                                        vs.                                            6. Violation of Equal Protection (42
                                                             20
                                                                                                                           U.S.C. § 1983; U.S. Const. Amend.
                                                             21   CITY AND COUNTY OF SAN                                   V/XIV)
                                                                  FRANCISCO, a municipal entity,                       7. Violation of Title II of the Americans
                                                             22                                                            with Disabilities Act (42 U.S.C. §§
                                                                        Defendant.                                         12131 et seq.)
                                                             23                                                        8. Violation of Section 504 of the
                                                                                                                           Rehabilitation Act (29 U.S.C. §§ 794
                                                             24                                                            et seq.)
                                                                                                                       9. Violation of California Disabled
                                                             25                                                            Persons Act (Civil Code § 54 et seq.)
                                                                                                                       10. Municipal Liability for
                                                             26                                                            Unconstitutional Custom or Policy
                                                                                                                           (42 U.S.C. § 1983)
                                                             27
                                                             28                                                     DEMAND FOR JURY TRIAL

                                                                                                           COMPLAINT
                                                                                                              -1-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 2 of 20



                                                                                                        I.    INTRODUCTION
                                                             1
                                                                            1.   San Francisco’s mid-Market neighborhood is in a state of crisis, precipitated by
                                                             2
                                                                  the City’s pattern and practice of willful neglect.
                                                             3
                                                                            2.   The mid-Market neighborhood is a culturally vibrant community, home to a
                                                             4
                                                                  diverse population, including immigrants, senior citizens, people with disabilities, and SRO
                                                             5
                                                                  residents. It is also a hub for technology and the arts, with a number of tech companies,
                                                             6
                                                                  theaters, and cultural resources located in mid-Market.
                                                             7
                                                                            3.   However, mid-Market has also become home to tent encampments, rampant
                                                             8
                                                                  criminal activity, and antisocial behavior that should not be tolerated in any civilized society.
                                                             9
                                                                  Trash, drug paraphernalia, and human waste has been allowed to accumulate on the streets and
                                                             10
ZACKS, FREEDMAN & PATTERSON, PC




                                                                  sidewalks and left to fester.
                                                             11
                          235 MONTGOMERY STREET, SUITE 400




                                                                            4.   The City has created and perpetuated these conditions through its pattern and
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12
                                                                  practice of tacitly treating mid-Market as a “containment zone” that bears the brunt of San
                                                             13
                                                                  Francisco’s homelessness issues, and its failure to take action to address these issues.
                                                             14
                                                                            5.   The City has displayed a consistent attitude of apathy and inaction in this
                                                             15
                                                                  neighborhood for decades. However, the situation has been exacerbated by the COVID-19
                                                             16
                                                                  crisis. Permanent tent encampments have proliferated throughout mid-Market and the City has
                                                             17
                                                                  refused to take action to ensure the safety of the homeless population and residents of this
                                                             18
                                                                  neighborhood. Residents are unable to leave their homes without being threatened and put in
                                                             19
                                                                  danger of serious bodily harm. Small businesses that have operated in the mid-Market
                                                             20
                                                                  neighborhood for many years are facing a steep decline in customers and revenue due to the
                                                             21
                                                                  conditions in this area.
                                                             22
                                                                            6.   Plaintiffs make the factual allegations and assert the legal claims herein in an
                                                             23
                                                                  effort to compel the City and County of San Francisco (the “City”) to comply with its legal
                                                             24
                                                                  duties.
                                                             25                                   II.   JURISDICTION AND VENUE
                                                             26             7.   This Court has jurisdiction over this action pursuant to 42 U.S.C. § 1983; the
                                                             27   Americans with Disabilities Act, 42 U.S.C. §§ 12131 et seq. (the “ADA”); Section 504 of the
                                                             28   Rehabilitation Act of 1973, 29 U.S.C. §§ 794 et seq. (“Section 504”); and the Fifth and


                                                                                                               COMPLAINT
                                                                                                                   -2-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 3 of 20




                                                             1    Fourteenth Amendments of the United States Constitution. This Court has jurisdiction pursuant
                                                             2    to 28 U.S.C. §§ 1331, 1343, 1367, 2201 & 2202.
                                                             3           8.         This Court has supplemental jurisdiction over Plaintiffs’ state law claims
                                                             4    pursuant to 28 U.S.C. § 1367, as they arise from the same case or controversy as Plaintiffs’
                                                             5    federal claims.
                                                             6           9.         Plaintiffs seek only equitable and injunctive relief for their state law claims.
                                                             7    Accordingly, Plaintiffs need not submit a compensation claim with any local public entity
                                                             8    pursuant to the California Tort Claims Act, Cal. Gov’t Code §§ 810 et seq.
                                                             9           10.        Venue is proper pursuant to 28 U.S.C. § 1391(a) in that all defendants reside in
                                                             10   this judicial district and the events giving rise to the claims occurred in the Northern District of
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11   California.
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                                                              III.    INTRADISTRICT ASSIGNMENT
                                                             12
                                                                         11.        A substantial part of the events or omissions which give rise to the claims
                                                             13
                                                                  asserted in this Complaint occurred in the City and County of San Francisco, and a substantial
                                                             14
                                                                  part of the property that is the subject of the action is located in the City and County of San
                                                             15
                                                                  Francisco. (Civil L.R. 3-2(c).)
                                                             16
                                                                                                           IV.     PARTIES
                                                             17
                                                                         12.        Plaintiff ERIN LEIGH MAHER (“Maher”) is an individual and a resident at the
                                                             18
                                                                  apartment building located at 570 Jessie Street. Maher uses a mobility scooter and is a
                                                             19
                                                                  protected individual under both the Americans with Disabilities Act and the California
                                                             20
                                                                  Disabled Persons Act.
                                                             21
                                                                         13.        Plaintiff JASON REINDORP (“Reindorp”) is an individual and a resident at the
                                                             22
                                                                  apartment building located at 570 Jessie Street.
                                                             23
                                                                         14.        Plaintiff NICK MEDINA (“Medina”) is an individual and a resident at the
                                                             24
                                                                  apartment building located at 570 Jessie Street.
                                                             25
                                                                         15.        Plaintiff MONICA CALMET (“Calmet”) is an individual and a resident at the
                                                             26
                                                                  apartment building located at 570 Jessie Street.
                                                             27
                                                                         16.        Plaintiff SOUTH OF MARKET BUSINESS ASSOCIATION (“SomBa”) is
                                                             28


                                                                                                                 COMPLAINT
                                                                                                                     -3-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 4 of 20




                                                             1    nonprofit organization working to promote South of Market as a vital place to live, work, visit
                                                             2    and do business. SomBa is located at 615 Seventh Street and mobilizes businesses, residents,
                                                             3    community groups and government representatives to identify priorities, challenges and
                                                             4    solutions to maintain a strong and vibrant community.
                                                             5           17.     Plaintiff 570 JESSIE LLC (“570 Jessie”) is a California limited liability
                                                             6    company doing business in San Francisco and the owner of the 47-unit apartment building
                                                             7    located at 570 Jessie Street, San Francisco. 570 Jessie developed the building in 2017
                                                             8           18.     Plaintiff SIERREC LLC dba MONTESACRO PINSERIA ROMANA
                                                             9    (“Montesacro”) owns and operates Montesacro Pinseria Romana, a beloved locally-owned
                                                             10   neighborhood restaurant that has been in operation since 2015 at 510 Stevenson St, San
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11   Francisco.
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12          19.     Plaintiff MEGALI SOUVLA INC., dba Souvla (“Souvla”) is a California S-
                                                             13   Corporation doing business in San Francisco. Souvla owns and operates multiple locations of
                                                             14   its modern Greek restaurant concept in neighborhoods throughout the city. Souvla has been in
                                                             15   operation since 2014, and in addition to its restaurants, owns and operates Odos Souvla LLC
                                                             16   (dba Souvla), its combination commissary/catering kitchen and delivery-only restaurant
                                                             17   located at 532 Jessie Street. This specific location has been in operation since the start of 2016.
                                                             18          20.     Plaintiff DESIGN LIKE WHOA, LLC (“DLW”) is a California limited liability
                                                             19   company doing business in San Francisco. DLW is a women-led local business that sells
                                                             20   customized apparel and accessories from its storefront at 531 Jessie Street.
                                                             21          21.     Defendant CITY AND COUNTY OF SAN FRANCISCO (“Defendant” or
                                                             22   “City”) is an incorporated municipality of the State of California.
                                                             23                                  V.      STATEMENT OF FACTS

                                                             24      A. The Mid-Market Neighborhood

                                                             25          22.     The mid-Market neighborhood of San Francisco (“mid-Market”) is an area

                                                             26   bordered by Market Street, Fifth Street, Mission Street, and Van Ness Avenue, adjacent to the

                                                             27   San Francisco Civic Center. This is an economically and culturally diverse neighborhood, home

                                                             28   to both SRO hotels and new apartment buildings, to both large tech companies and small


                                                                                                               COMPLAINT
                                                                                                                   -4-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 5 of 20




                                                             1    neighborhood businesses. The mid-Market neighborhood is also the heart of San Francisco’s
                                                             2    arts scene, home to a number of theaters.
                                                             3           23.     Following the 1906 earthquake, mid-Market developed as a vibrant retail and
                                                             4    theater hub, lit up with neon signs and bustling with activity.
                                                             5           24.     However, from the 1960s, the conditions and quality of life at mid-Market
                                                             6    experienced a steep decline. The 1967 Market Street Beautification Act required the marquees
                                                             7    and neon signs to be removed, and BART construction drove traffic and patronage away from
                                                             8    mid-Market. Struggling stores and theaters closed down and were replaced with liquor stores,
                                                             9    check-cashing companies, and fast food outlets. The proliferation of boarded-up storefronts and
                                                             10   disused buildings blighted mid-Market and attracted transients and criminal activity. By 1985,
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11   local journalist Herb Caen dubbed mid-Market “le grande pissoir” due to its filthy sidewalks
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12   and “miserable streets.”
                                                             13          25.     The decline of mid-Market has continued to the present day. In 2011 the City
                                                             14   offered a tax break to incentives businesses to move to the area and boost its economic
                                                             15   development. The City has also encouraged the development of apartment buildings in the area.
                                                             16   However, the City’s promotion of new development in mid-Market has not been matched with
                                                             17   resources to promote safe and sanitary conditions in this neighborhood. Crime, refuse, and other
                                                             18   undesirable conditions persist in mid-Market:
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28


                                                                                                               COMPLAINT
                                                                                                                   -5-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 6 of 20




                                                             1           26.     The city has abdicated its responsibility to provide housing, sanitation services,
                                                             2    and healthcare for its most vulnerable residents.
                                                             3       B. The Current Crisis

                                                             4          27.      While homelessness and crime have always been issues in mid-Market, by early

                                                             5    2020 these problems reached crisis levels. The situation in mid-Market has become

                                                             6    exponentially worse and is causing serious harm to the health and welfare of all concerned.

                                                             7          28.      Tent encampments, bicycle chop-shops, drug dealers, and illegal street vendors

                                                             8    have proliferated on the sidewalks throughout mid-Market. For example, the City has allowed

                                                             9    the 500 block of Jessie Street (at Sixth Street), to become a permanent encampment, with 12-16

                                                             10   tents completely blocking both sides of the sidewalk at all times. The occupants of the tents
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11   openly inject drugs, leave drug paraphernalia and litter strewn over the sidewalk, and defecate
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12   in public:

                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28


                                                                                                              COMPLAINT
                                                                                                                  -6-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 7 of 20




                                                             1          29.      Similarly, the City has allowed a permanent encampment of more than 30 tents
                                                             2    on the 400 block of Stevenson Street, creating similar trash, drug, and sanitation problems:
                                                             3
                                                             4
                                                             5
                                                             6
                                                             7
                                                             8
                                                             9
                                                             10
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11
                          235 MONTGOMERY STREET, SUITE 400




                                                                        30.      The behavior in this area is not limited to “quality of life” crimes; violence
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12
                                                                  routinely breaks out, both among the campers and against local residents and workers, and
                                                             13
                                                                  bicycle chop shops are being openly operated. A resident of Jessie Street was bitten by a roving
                                                             14
                                                                  dog owned by one of the campers. On another occasion, several residents were threatened by a
                                                             15
                                                                  mentally unstable man wielding a hammer.
                                                             16
                                                                        31.      Of equal concern, the tents and other personal effects have completely blocked
                                                             17
                                                                  access to public sidewalks so that pedestrians are forced to walk on the road. This presents a
                                                             18
                                                                  particular burden for citizens with disabilities, who cannot easily move out of the way of traffic:
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28


                                                                                                              COMPLAINT
                                                                                                                  -7-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 8 of 20




                                                             1          32.      The squalid conditions in the mid-Market area are dangerous and completely
                                                             2    unacceptable. Residents are afraid to leave their homes and employees do not feel safe coming
                                                             3    to work. Small businesses that are already struggling due to COVID-19 are facing a precipitous
                                                             4    drop in customers due to the homeless encampments on their doorstep.
                                                             5          33.      The City has allowed these conditions to persist with impunity. Residents’ and
                                                             6    business owners’ complaints to the City have been met with canned email responses or simply
                                                             7    ignored. Although the City has erected a “24/7 Pit Stop” (public toilet and needle disposal
                                                             8    facility) on Jessie and Sixth Street, this has only made matters worse, by attracting more tent
                                                             9    occupants and, on at least one occasion, leaking toxic liquid onto the street, where people are
                                                             10   currently forced to walk due to the sidewalk obstructions.
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11         34.      The City has in effect used mid-Market as a “containment zone” for homeless
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12   residents. While emergency calls and 311 complaints are responded to in wealthier, more
                                                             13   rarified neighborhoods, the City’s approach to the same conduct in mid-Market displays a
                                                             14   pattern of apathy and neglect. 311 requests are routinely closed out despite nothing being done
                                                             15   to address the complaint, and beat cops ignore criminal activity occurring right in front of them.
                                                             16   Street and sidewalk cleaning occur infrequently, so that refuse and human bodily fluids are
                                                             17   allowed to accumulate and fester on the public right-of-way, attracting rodents and other pests:
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27         35.      With the recent COVID-19 pandemic, mid-Market is experiencing an immediate

                                                             28   and dire public health crisis. The homeless population of mid-Market is unable to “shelter-in-


                                                                                                              COMPLAINT
                                                                                                                 -8-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 9 of 20




                                                             1    place” or practice social distancing, and is exempt from the shelter-in-place order. They do not
                                                             2    have access to sanitation services and do not wear face coverings. However, the City has not
                                                             3    found shelter for the homeless population or conducted wide-spread COVID-19 testing among
                                                             4    this vulnerable group. The City’s policy of neglect has put the homeless population and the
                                                             5    residents and workers of mid-Market at greater risk of contracting COVID-19.
                                                             6          36.      On June 26, 2020, counsel for the Plaintiffs wrote to the City, informing it of
                                                             7    these issues and demanding that the City take prompt remedial action. No appreciable changes
                                                             8    occurred, and the conditions at mid-Market have, if anything, deteriorated further.
                                                             9     C. Impact on Plaintiffs

                                                             10         37.      The Plaintiffs, as residents and business owners in mid-Market, are acutely
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11   impacted by the current conditions.
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12         38.      Plaintiff Maher has lived at 570 Jessie Street since early 2018. Maher has a

                                                             13   disability and uses a mobility scooter to get around. She currently cannot use the sidewalk to get

                                                             14   to her home due to the tents that permanently block the sidewalk. Instead, she must drive her

                                                             15   mobility scooter on the road in order to leave or enter her place of residence. As a single woman

                                                             16   with a disability, Maher has concerns for her safety whenever she leaves her home, due to the

                                                             17   conditions in mid-Market. Maher has been verbally abused by the occupants of the tent

                                                             18   encampment and loiterers on Jessie Street, and has witnessed drug use, fights, and robberies

                                                             19   occurring in broad daylight. On one occasion, a truck servicing the Pit Stop on Sixth and Jessie

                                                             20   Street blocked the intersection, so that Maher was trapped on Jessie Street (which is not a

                                                             21   through road), because both the road and sidewalks were obstructed.

                                                             22          39.     Reindorp has lived at 570 Jessie Street since January 2018. Reindorp has

                                                             23   observed a drastic deterioration of the conditions in front of 570 Jessie Street over the past few

                                                             24   months, with the number of tents and homeless occupants increasing dramatically. Reindorp

                                                             25   has witnessed people injecting drugs in plain sight and fighting on the sidewalk. The tent

                                                             26   occupants play loud music and have verbal altercations at all hours. Reindorp has been verbally

                                                             27   abused and called a “faggot” while walking to his apartment. On one occasion he was advised

                                                             28   by a Pit Stop attendant to avoid the “toxic” liquid leaking onto the street from the Pit Stop.


                                                                                                              COMPLAINT
                                                                                                                  -9-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 10 of 20




                                                             1    Reindorp has filed multiple 311 complaints and written to City agencies regarding the
                                                             2    conditions at mid-Market. These complaints have been routinely ignored and summarily
                                                             3    closed. Reindorp has observed a further deterioration of the conditions at Jessie Street since
                                                             4    June 2020.
                                                             5           40.    Medina has lived at 570 Jessie Street since 2019. His quality of life has been
                                                             6    negatively impacted by the conditions at mid-Market. Medina has observed a significant
                                                             7    reduction of the municipal services provided to this area, including but not limited to the
                                                             8    cessation of regular street-cleaning. Medina has also filed multiple 311 complaints and has
                                                             9    been similarly ignored by City agencies.
                                                             10          41.    Calmet has lived at 570 Jessie Street since 2017 and has also witnessed a drastic
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11   deterioration of the conditions at mid-Market. As a woman living alone, she is concerned about
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12   her safety when she leaves her apartment or walks her dog in the area due to the threat of
                                                             13   violence or bodily injury and the verbal harassment she faces. Indeed, one of her neighbors at
                                                             14   570 Jessie Street moved out because he was bitten b y a roving dog owned by one of the tent
                                                             15   occupants. On one occasion when walking her dog - on the road due to the sidewalk being
                                                             16   blocked - Calmet was warned by a Pit Stop attendant to be careful of the liquid leaking from
                                                             17   the Pit Stop because it was toxic. Calmet has made multiple complaints to City agencies and
                                                             18   has also been ignored.
                                                             19          42.    SomBa and its members have been significantly impacted by the conditions at
                                                             20   mid-Market. Like many small businesses in San Francisco, SomBa’s members have
                                                             21   experienced a dramatic drop in customers and revenue due to the COVID-19 crisis. This has
                                                             22   been exacerbated by the crime and other antisocial behavior on their doorsteps. The tent
                                                             23   encampments and chop shops block physical access to local businesses, and the antisocial
                                                             24   activity in this area discourages customers and employees from visiting them.
                                                             25          43.    570 Jessie developed the 47-unit apartment building at 570 Jessie Street in
                                                             26   2017. The City supported this project, and 570 Jessie reasonably relied on the City to provide
                                                             27   safe and sanitary conditions in its vicinity and fulfill its municipal functions, including by
                                                             28   undertaking regular street cleaning and keeping the sidewalk clear. As a result of the City’s


                                                                                                             COMPLAINT
                                                                                                                -10-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 11 of 20




                                                             1    failure to do so, residents have moved out of 570 Jessie Street and have specifically cited the
                                                             2    homelessness and crime in the area as their reason for doing so.
                                                             3           44.     Montesacro is a beloved neighborhood restaurant in mid-Market. After being
                                                             4    forced to close due to the COVID-19 crisis, Montesacro recently reopened for pick-up orders
                                                             5    and outdoor dining. Although Montesacro had a promising reopening thanks to its loyal
                                                             6    customer base, the flow of customers precipitously dropped off due to the conditions on
                                                             7    Montesacro’s doorstep. Gianluca Legrottaglie, the proprietor of Montesacro, has witnessed a
                                                             8    dramatic change in the conditions near Montesacro over the recent months. Tents block access
                                                             9    to the restaurant, drugs are openly dealt and consumed outside its door, and parked vehicles are
                                                             10   regularly broken into. On a number of occasions, Montesacro’s garbage bins have been stolen
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11   and emptied onto the street. Both 911 calls and 311 requests are routinely ignored. If the
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12   conditions at mid-Market persist, Montesacro may be forced to close or relocate.
                                                             13          45.     Souvla operates its combination commissary/catering kitchen and delivery-only
                                                             14   restaurant located at 532 Jessie Street. This location has been in operation since the start of
                                                             15   2016. All of Souvla’s locations were closed for the first 115 days of Shelter-In-Place due to
                                                             16   COVID-19 and its various safety concerns. In Souvla’s phased re-opening process, the
                                                             17   commissary kitchen has become more essential than ever so that the company can centralize its
                                                             18   operations and limit the amount of staff in their restaurants for safety and social distancing
                                                             19   purposes. This kitchen is now the hub of the operation and an essential source of revenue for
                                                             20   Souvla. However, the homeless encampments that line Jessie Street obstruct employees and
                                                             21   delivery drivers and vehicles from accessing the premises. Souvla’s employees, many of whom
                                                             22   are women, are reluctant to return to work, specifically saying that they are scared to come to
                                                             23   and/or leave work due to the dangerous conditions on its doorstep. The founder and CEO of
                                                             24   Souvla has written to the Mayor's Office, the Director of Public Works, the District Supervisor
                                                             25   and the local Police Captain outlining the street conditions and their impact on re-opening his
                                                             26   restaurants. He was met with generic responses and excuses. If the street conditions on Jessie
                                                             27   Street and in mid-Market persist, Souvla may be forced to close or relocate this kitchen after
                                                             28   investing over $500,000 in improvements, and exit its lease of the premises.


                                                                                                             COMPLAINT
                                                                                                                 -11-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 12 of 20




                                                             1    46.    DLW is a female-led local business that sells customized apparel and accessories from
                                                             2    531 Jessie Street. DLW employees and customers are fearful for their safety and health due to
                                                             3    the unsanitary, intimidating, and illegal behaviors of the occupants of the tent encampments.
                                                             4    Furthermore, DLW has been unable to fully reopen due to these conditions. If the conditions at
                                                             5    mid-Market persist, DLW may be forced to close or relocate.
                                                             6                                      VI.   CLAIMS FOR RELIEF
                                                             7                                      FIRST CLAIM FOR RELIEF
                                                             8                                            Public Nuisance
                                                                                                         Civil Code § 3479
                                                             9                                   (All Plaintiffs against Defendant)
                                                             10          47.     Plaintiffs incorporate herein by reference the allegations contained in Paragraphs
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11   1 through 46 of this Complaint.
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12          48.     Civil Code § 3479 defines a “nuisance” as:
                                                             13                  [a]nything which is injurious to health, including, but not limited
                                                                                 to, the illegal sale of controlled substances, or is indecent or
                                                             14                  offensive to the senses, or an obstruction to the free use of
                                                             15                  property, so as to interfere with the comfortable enjoyment of life
                                                                                 or property, or unlawfully obstructs the free passage or use, in the
                                                             16                  customary manner, of any navigable lake, or river, bay, stream,
                                                                                 canal, or basin, or any public park, square, street, or highway. . . .
                                                             17
                                                                         49.     Physical interference with the enjoyment of land is a nuisance, as is a condition
                                                             18
                                                                  which is a danger to the neighborhood. (Buchanan v. Los Angeles County Flood Control Dist.
                                                             19
                                                                  (1976) 56 Cal.App.3d 757, 768.) A public nuisance is the substantial and unreasonable
                                                             20
                                                                  interference with a public right. (San Diego Gas & Elec. Co. v. Superior Court (1996) 13 Cal. 4th
                                                             21
                                                                  893, 938 .) A public entity is not immune from liability for nuisance. (Nestle v. City of Santa
                                                             22
                                                                  Monica (1972) 6 Cal.3d 920, 936-937.
                                                             23
                                                                         50.     In failing to maintain the public property under its control or to enforce local and
                                                             24
                                                                  state laws prohibiting nuisance activity, the City has permitted and facilitated a public nuisance.
                                                             25
                                                                  The conditions at mid-Market include the open and unregulated “illegal sale of controlled
                                                             26
                                                                  substances,” are “indecent or offensive to the senses,” and obstruct “the free use of property, so
                                                             27
                                                                  as to interfere with the comfortable enjoyment of life or property.” Moreover, the City has
                                                             28


                                                                                                              COMPLAINT
                                                                                                                 -12-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 13 of 20




                                                             1    allowed and perpetuated the unlawful obstruction of the “free passage or use” of public
                                                             2    sidewalks.
                                                             3           51.     All Plaintiffs have had their enjoyment of their life and property substantially and
                                                             4    unreasonably interfered with, and had their free passage of public sidewalks obstructed. Each
                                                             5    Plaintiff has suffered and continues to be threatened with respect to his, her, or its health and
                                                             6    welfare, due to the persistent threat of disease and exposure to waste, trash, human bodily
                                                             7    fluids, and criminal behavior.
                                                             8           52.     Each Plaintiff has suffered specific injury in his, her, or its own right, and has not
                                                             9    consented to the City’s conduct. The damage suffered by each Plaintiff is different in kind and
                                                             10   not merely in degree from that suffered by other members of the public. (Koll-Irvine Center
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11   Property Owners Assn. v. County of Orange (1994) 24 Cal.App.4th 1036, 1040.)
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12
                                                                                                   SECOND CLAIM FOR RELIEF
                                                             13                                             Private Nuisance
                                                                                                       Civil Code §§ 3501 et seq.
                                                             14                                    (All Plaintiffs against Defendant)
                                                             15          53.     Plaintiffs incorporate herein by reference the allegations contained in Paragraphs
                                                             16   1 through 52 of this Complaint.
                                                             17          54.     Private nuisance is a civil wrong based on disturbance of rights in land. (Venuto
                                                             18   v. Owens–Corning Fiberglas Corp., (1971) 22 Cal.App.3d 116, 124.)
                                                             19          55.     Each Plaintiff owns, leases, occupies, or otherwise controls all or a portion of the
                                                             20   home or business identified. As outlined above, the City’s actions and inactions have created
                                                             21   conditions and permitted conditions to exist that are harmful to the health, indecent and offensive
                                                             22   to the senses, obstruct the free passage of public sidewalks, and permits the open and illegal sale
                                                             23   of controlled substances.
                                                             24          56.     The City’s conduct has been and is intentional and unreasonable, or unintentional
                                                             25   but negligent or reckless. Alternatively, the condition permitted to exist was the result of
                                                             26   abnormally dangerous activity that substantially interfered with each Plaintiff’s use or enjoyment
                                                             27   of his, her, or its land that would reasonably annoy or disturb an ordinary person.
                                                             28          57.     No Plaintiff consented to the City’s conduct; each was harmed; the City’s conduct


                                                                                                               COMPLAINT
                                                                                                                   -13-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 14 of 20




                                                             1    was a substantial factor in causing the harm; and the seriousness of the harm outweighs any
                                                             2    public benefit of such conduct (which is none).
                                                             3                                        THIRD CLAIM FOR RELIEF
                                                                                                                 Negligence
                                                             4                                       (All Plaintiffs against Defendant)
                                                             5            58.     Plaintiffs incorporate herein by reference the allegations contained in Paragraphs
                                                             6    1 through 57 of this Complaint.
                                                             7            59.     The City, through its agents and employees, has the sole right and responsibility
                                                             8    to control, maintain, and keep the public right of way safe and sanitary, including sidewalks,
                                                             9    roads, and public buildings, and to enact and enforce laws to preserve public health and safety.
                                                             10   The City has a duty to maintain public areas in a manner that does not unreasonably interfere
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11   with the free passage or use by Plaintiffs and that addresses and alleviates conditions that are
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12   harmful to health or indecent or offensive to the senses, that create a fire hazard, or that permit
                                                             13   crime to occur unabated including the illegal sale of controlled substances.
                                                             14           60.     In particular, the public is entitled to the free and unobstructed use of the entire
                                                             15   streets and sidewalks. . . .” (Vanderhurst v. Tholcke, 113 Cal. 147, 152 (1896).) The City has a
                                                             16   legal duty to keep its “communities’ streets open and available for movement of people and
                                                             17   property, the primary purpose to which the streets are dedicated.” (Schneider v. State of New
                                                             18   Jersey, Town of Irvington, 308 U.S. 147, 160 (1939).)
                                                             19           61.     The City, and its agents and employees, has breached its duty to all San Francisco
                                                             20   residents, including and specifically to the Plaintiffs. The City’s breach of its duties has caused
                                                             21   each Plaintiff to suffer injury.
                                                             22                                  FOURTH CLAIM FOR RELIEF
                                                                                                  Violation of Due Process / Takings
                                                             23                              42 U.S.C. § 1983; U.S. Const. Amend. V/XIV
                                                                                                  (All Plaintiffs against Defendant)
                                                             24
                                                                          62.     Plaintiffs incorporate herein by reference the allegations contained in Paragraphs
                                                             25
                                                                  1 through 61 of this Complaint.
                                                             26
                                                                          63.     The City has derogated from its legal duties to provide municipal services, safe
                                                             27
                                                                  and secure living conditions, and unimpeded access to public sidewalks in mid-Market. The City
                                                             28


                                                                                                                 COMPLAINT
                                                                                                                    -14-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 15 of 20




                                                             1    has adopted a policy and practice of using the mid-Market area as a containment zone, allowing
                                                             2    homeless residents and encampments to become concentrated in this neighborhood, while
                                                             3    clearing such activity from more affluent neighborhoods. This practice and policy does not
                                                             4    substantially advance a legitimate government interest.
                                                             5           64.     The City has denied its residents the due process of law and effected an
                                                             6    uncompensated taking of property interests, in violation of the Fifth and Fourteenth Amendments
                                                             7    of the United States Constitution. The wretched conditions in mid-Market and immediate threat
                                                             8    of COVID-19 infection endanger the health and lives of its residents and has deprived
                                                             9    property owners and occupants of their liberty and use of their property, including the economically
                                                             10   viable use of their properties.
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11          65.     Moreover, by the acts and omissions described above, the City has affirmatively
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12   created or increased the risk that Plaintiffs would be exposed to dangerous conditions, which
                                                             13   placed Plaintiffs specifically at risk, and Plaintiffs were harmed as a result. The City knew or
                                                             14   should have known that its acts or omissions endangered Plaintiffs.
                                                             15          66.     Upon information and belief, this was done with deliberate intent and/or reckless
                                                             16   disregard of Plaintiffs’ rights. Plaintiffs seek injunctive relief and the cost of attorneys’ fees in
                                                             17   bringing this action.
                                                                                                     FIFTH CLAIM FOR RELIEF
                                                             18
                                                                                                          Inverse Condemnation
                                                             19                                            Cal. Const. art. I § 19
                                                                                                    (All Plaintiffs against Defendant)
                                                             20
                                                                         67.     Plaintiffs incorporate herein by reference the allegations contained in Paragraphs
                                                             21
                                                                  1 through 66 of this Complaint.
                                                             22
                                                                         68.     California Constitution, article I § 19(a) provides that “private property may be
                                                             23
                                                                  taken or damaged for a public use and only when just compensation, ascertained by a jury
                                                             24
                                                                  unless waived, has first been paid to, or into court for, the owner.”
                                                             25
                                                                         69.     That is, the California Constitution forbids state actors from damaging a property
                                                             26
                                                                  interest. By effectively designating and using mid-Market as a containment zone for homeless
                                                             27
                                                                  residents, the City has substantially burdened, limited, and/or damaged the Plaintiffs’ property
                                                             28
                                                                  and business so as to constitute a regulatory taking, without providing compensation.

                                                                                                                COMPLAINT
                                                                                                                   -15-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 16 of 20




                                                                                                  SIXTH CLAIM FOR RELIEF
                                                             1
                                                                                                   Violation of Equal Protection
                                                             2                              42 U.S.C. § 1983; U.S. Const. Amend. V/XIV
                                                                                                 (All Plaintiffs against Defendant)
                                                             3
                                                                          70.    Plaintiffs incorporate herein by reference the allegations contained in Paragraphs
                                                             4
                                                                  1 through 69 of this Complaint.
                                                             5
                                                                          71.    By enforcing the law in some areas of San Francisco and declining to enforce the
                                                             6
                                                                  law in the mid-Market neighborhood, the City has arbitrarily and irrationally determined which
                                                             7
                                                                  neighborhoods must accept encampments on their doorsteps and bear the burden of
                                                             8
                                                                  homelessness and crime in San Francisco. The City has permitted such activity to be
                                                             9
                                                                  concentrated in ethnically diverse and less wealthy neighborhoods such as mid-Market, rather
                                                             10
                                                                  than in more affluent areas of the City. This violates the City’s own procedures and both state
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11
                          235 MONTGOMERY STREET, SUITE 400




                                                                  and federal law, imposing a disproportionate burden on the mid-Market community, including
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12
                                                                  Plaintiffs.
                                                             13
                                                                          72.    Upon information and belief, the City acted with deliberate intent and/or reckless
                                                             14
                                                                  disregard of Plaintiffs’ rights. Plaintiffs seek injunctive relief and the cost of attorneys’ fees in
                                                             15
                                                                  bringing this action.
                                                             16                                SEVENTH CLAIM FOR RELIEF
                                                                                    Violation of Title II of the Americans with Disabilities Act
                                                             17
                                                                                                     42 U.S.C. §§ 12131 et seq.
                                                             18                               (Plaintiff MAHER against Defendant)

                                                             19           73.    Plaintiffs incorporate herein by reference the allegations contained in Paragraphs

                                                             20   1 through 72 of this Complaint.

                                                             21           74.    The ADA compels public agencies such as the City to afford people with

                                                             22   disabilities “the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

                                                             23   or accommodations of any place of public accommodation . . . .” (42 U.S.C. § 12182(a).)

                                                             24           75.    Specifically, the ADA requires that “[a] public entity . . . maintain in operable

                                                             25   working condition those features of facilities and equipment that are required to be readily

                                                             26   accessible to and usable by persons with disabilities by the Act or this part.”

                                                             27           76.    A sidewalk is a facility that is subject to the access requirements of the ADA.

                                                             28   The City must maintain public sidewalks so that people with mobility issues, including


                                                                                                               COMPLAINT
                                                                                                                   -16-
                                                                   Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 17 of 20




                                                             1    wheelchair and mobility scooter users, can access the sidewalk. The Ninth Circuit has held that
                                                             2    “maintaining public sidewalks is a normal function of a city” and therefore "maintaining their
                                                             3    accessibility for individuals with disabilities therefore falls within the scope of Title II.”
                                                             4    (Barden v. City of Sacramento, 292 F.3d 1073, 1076 (9th Cir. 2002).)
                                                             5           77.     In order to comply with the ADA, a sidewalk must be at least 36 inches in width.
                                                             6    (36 C.F.R. § 1191, app. D, § 403.5.1 (“the clear width of walking surfaces shall be 36 inches (915
                                                             7    mm) minimum.”)
                                                             8           78.     It is not sufficient for the City to simply provide “accessible routes” if they are
                                                             9    not maintained in a manner that enables individuals with disabilities to use them. If the sidewalk
                                                             10   is obstructed so that it is neither “accessible to” nor “usable by” individuals with disabilities, it
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11   is non-compliant.
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12          79.     Throughout the mid-Market neighborhood, the City has failed to maintain
                                                             13   sidewalks so that they are readily accessible to and usable by persons with disabilities.
                                                             14          80.     This denial of access and discrimination is a direct result of the City’s policy and
                                                             15   practice of permitting encampments and tents to be established on public sidewalks in this area,
                                                             16   and failing to adopt or implement procedures for clearing obstructions from the public right-of-
                                                             17   way.
                                                             18          81.     Plaintiff Maher has been directly and proximately impacted by the
                                                             19   aforementioned acts, including the City’s deliberate disregard for Maher’s federally-guaranteed
                                                             20   rights under the ADA. Maher cannot access her home via the sidewalk. Instead, she is forced to
                                                             21   navigate her mobility scooter on the road, putting her at risk of bodily injury or death every time
                                                             22   she leaves her home. Maher has been subjected to indignity and emotional distress and has been
                                                             23   deprived of her independence and access to public establishments.
                                                             24          82.     Maher is entitled to recover attorneys’ fees and costs incurred in connection with
                                                             25   this action pursuant to 42 U.S.C. § 12133 and 29 U.S.C. § 794a(b).
                                                             26                                  EIGHTH CLAIM FOR RELIEF
                                                             27                          Violation of Section 504 of the Rehabilitation Act
                                                                                                      29 U.S.C. §§ 794 et seq.
                                                             28                               (Plaintiff MAHER against Defendant)


                                                                                                               COMPLAINT
                                                                                                                  -17-
                                                                  Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 18 of 20




                                                             1          83.        Plaintiffs incorporate herein by reference the allegations contained in Paragraphs
                                                             2    1 through 82 of this Complaint.
                                                             3          84.        Section 504 of the Rehabilitation Act of 1973 provides:
                                                                                   [N]o otherwise qualified individual with a disability . . . shall,
                                                             4
                                                                                   solely by reason of his or her disability, be excluded from the
                                                             5                     participation in, be denied the benefits of, or be subjected to
                                                                                   discrimination under any program or activity receiving Federal
                                                             6                     financial assistance . . . .
                                                             7          85.        Plaintiff Maher is qualified to participate in the services, programs, or activities
                                                             8    that are provided to individuals in the City. The City receives federal financial assistance and is
                                                             9    thus subject to Section 504.
                                                             10         86.        Upon information and belief, the City and its agents and employees have violated
ZACKS, FREEDMAN & PATTERSON, PC




                                                             11   and continue to violate Section 504 of the Rehabilitation Act by excluding Maher from
                          235 MONTGOMERY STREET, SUITE 400
                           SAN FRANCISCO, CALIFORNIA 94104




                                                             12   participation in, denying her the benefits of, and subjecting her to discrimination regarding the
                                                             13   benefits and services involved in utilizing public sidewalks based solely on her disability.
                                                             14         87.        Upon information and belief, said discrimination occurred with deliberate intent
                                                             15   and/or reckless disregard of Maher’s rights.
                                                             16         88.        Maher seeks injunctive relief and the cost of attorneys’ fees in bringing this action.
                                                                                                   NINTH CLAIM FOR RELIEF
                                                             17
                                                                                           Violation of California Disabled Persons Act
                                                             18                                         Civil Code § 54 et seq.
                                                                                                  (All Plaintiffs against Defendant)
                                                             19
                                                                        89.        Plaintiffs incorporate herein by reference the allegations contained in Paragraphs
                                                             20
                                                                  1 through 88 of this Complaint.
                                                             21
                                                                        90.        California’s Disabled Persons Act mirrors the ADA and requires that equal and
                                                             22
                                                                  full access to sidewalks be provided to individuals with disabilities. Specifically, the Act
                                                             23
                                                                  provides that:
                                                             24                    Individuals with disabilities or medical conditions have the same right
                                                             25                    as the general public to the full and free use of the streets, highways,
                                                                                   sidewalks, walkways, public buildings, . . . , public facilities, and other
                                                             26                    public places.
                                                             27         91.        As outlined above, Plaintiff Maher is an individual with disabilities as defined by

                                                             28   the Disabled Persons Act, who is being denied full and free use of public sidewalks, by the


                                                                                                                 COMPLAINT
                                                                                                                    -18-
                        Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 19 of 20




                  1    policies and practices of the City, including its failure regularly to maintain its sidewalks in a
                  2    manner that permits mobility scooter users "full and free use" thereof.
                  3                                  TENTH CLAIM FOR RELIEF
                                             Municipal Liability for Unconstitutional Custom or Policy
                  4                                               42 u.s.c. § 1983
                  5                                     (All Plaintiffs against Defendant)

                  6          92.       Plaintiffs incorporate herein by reference the allegations contained in Paragraphs

                  7    1 through 91 of this Complaint.

                   8         93.       On information and belief, the City and its agents and employees, with deliberate

                  9    indifference, and conscious and reckless disregard to the safety, security, and constitutional and

                  10   statutory rights of Plaintiffs, engaged in the unconstitutional acts and omissions set forth above,
u
��a               11   all pursuant to policy, procedure, or customs held by the City.
Z O "<t
0 "<t 0
en W,.....
            "<t   12          94.      The acts and omissions of the City were known or should have been known to the
i:i::: I-<
       >--< C\
� :J        <
E-<    U)   ,-;
                  13   policy makers responsible for that agency and occurred with deliberate indifference to the
<
E-< I-<" �
       µ) 0
���
       14              constitutional violations set forth above, and/or to the strong likelihood that constitutional rights
o(j
    u
    � U)



i�� §u 15
  �                    would be violated as a result of its customs and/or policies.
0     0
      l') ,-;
                  16             95.   Plaintiffs seek injunctive relief, and the cost of attorneys' fees in bringing this
� zOµ..
�I-<�

                  17   action.
�
en ::8
  � If)�
   «-i U)
u
�     N
                                 WHEREFORE, Plaintiff demands judgment against the City for the following:
                  18
                  19   For All Claims:

                  20             1.    Injunctive/equitable relief in a manner to be determined by law;

                  21             2.    For an award of attorneys' fees and costs as allowed by law; and

                  22             3.    For any other relief that the Court deems just and proper.

                  23
                  24
                       Dated: July 16, 2020                                                      PATTERSON, PC
                  25
                  26
                  27                                                         Attorneys for Plaintiffs

                  28

                                                                    COMPLAINT
                                                                       -19-
                        Case 4:20-cv-04771-KAW Document 1 Filed 07/16/20 Page 20 of 20




                  1                                    DEMAND FOR JURY TRIAL
                   2
                              Plaintiff demands trial by jury for all claims as stated herein.
                  3
                  4
                  5
                  6    Dated: July 16, 2020                          ZACK , FREEDMAN & PATTERSON, PC
                   7
                   8                                                 By:               . Zacks
                                                                             Attom ys for Plaintiffs
                   9

u                 10
��a               11
Z O -st
0 -st 0
C/)
p::
      IS- °'
          �       12
      ;:J �
E-<
µ,l   C/)

                  13
            -


<
E-< 1--<" �
    µ1 0
���
o<$   C/)   �
            u
                  14
 �
 P::          ,
��
0 0
    t3      § 15
                  16
� [Z5 ��
µ,l



��� �
C/)   <')   C/)
                  17
u
�N
<                 18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

                                                                    COMPLAINT
                                                                       -20-
